Citation Nr: 1456343	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome.

2.  Entitlement to service connection for congestive heart failure, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board. A transcript of the hearing is of record. In February 2012, the Veteran was informed that he had the right to appear at another hearing before another Veterans Law Judge. However, in a February 2012 written statement, the Veteran's attorney indicated that he did not wish to schedule another hearing.

In a January 2010 decision, the Board, inter alia, concluded that new and material evidence had not been received to reopen the claim of service connection for a gastrointestinal disorder, to include irritable bowel syndrome disease. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2010 Motion for Joint Remand, the parties to the appeal agreed that the issue of whether new and material evidence had been received to reopen the claim of service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome should be vacated and that the matter be remanded to the Board for actions consistent with the joint motion. In August 2010, the Court issued an order granting the motion.

In December 2010, the Board remanded the Veteran's claim for entitlement to service connection for congestive heart failure, to include as a result of exposure to herbicides, and denied the application to reopen his claim of entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome. The Veteran appealed that decision to the Court. In a November 2011 Joint Motion for Remand, the parties to the appeal agreed that the Veteran's claim should be remanded.  In November 2011, the Court issued an order granting the motion.

In May 2012, the Board reopened the claim for service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, and remanded the claim for service connection on the merits. 

In December 2013, the Board again remanded the claims for service connection for a gastrointestinal condition and for congestive heart failure.  The case has since returned to the Board for the purpose of appellate disposition.

The issue of entitlement to service connection for congestive heart failure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Irritable bowel syndrome first manifest in in service.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome, that occurred in service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability incurred while engaging in combat.

The Veteran's service treatment records include a pre-service treatment report dated in November 1967 reflecting surgical treatment for a torn left medial meniscus.  At that time, a past medical history of question of polycythemia since June was indicated.  No other pertinent medical history was indicated.

On December 1969 Naval Reserve examination, approximately two months prior to the Veteran's entrance into active duty service, the abdomen and viscera were noted to be normal.  The Veteran did endorse stomach, liver, or intestinal trouble on report of medical history at that time, but there were no further notations in this regard.  

Treatment records from the Veteran's service in Vietnam reflect that he was seen for complaints of stomach pain in April 1970, and was assessed with a possible duodenal ulcer.  In May 1970, it was noted that the pain had somewhat decreased since he cut out fatty and greasy food.  The Veteran indicated that he had similar symptoms 3 years ago and was prescribed diet and medications.  He had an extensive work-up at that time, including evaluation of polycythemia.  He did not know the results.  Later in May 1970, the Veteran complained of diarrhea.  He was treated with Maalox.

A June 1970 report notes that the stomach pains had increased in severity and frequency.  It was noted that two letters to Dr. D., who had previously provided a work-up, did not result in a reply.    

A June 1970 report notes that the Veteran complaint of persistent mid-epigastric pain.  It was noted he first had these symptoms and was worked up by his doctor and the University Medical Center at Chapel Hill, and no cause was found.  He was treated with diet.  The pains had returned and he had them for a few months.  The Veteran reported that the pains were related to greasy foods and only baked foods were tolerated.  A provisional diagnosis of secondary polycythemia and epigastric pain of unknown cause was indicated.  

The September 1970 Medical Evaluation Board report notes that a review of the history and available records revealed that, over the past 3 years, the Veteran had experienced sharp epigastric pain of short duration, and in between the pain a constant ache in the epigastrium.  This ache was occasionally relieved by abstaining from food and aggravated by fried food.  During a 3 month tour in Vietnam, he lost 40 pounds, going from 190 to 150 pounds, but he weighed 175 at that time.  

Because of the persistent pain while in Vietnam, he was transferred to a hospital in Japan, where a physical examination was normal.  He was seen by a psychiatrist and diagnosed with "functional pyloroduodenal irritability; predisposition:  passive dependent personality."

The Veteran was subsequently transferred to Camp Lejeune, where he was afforded a physical examination and laboratory studies.  While hospitalized, he continued to complain of mild discomfort in the midepigastrium, unchanged by a low fat diet.  The Board found that the diagnoses of functional pyloroduodenal irritability and diverticulum, esophageal, pulsion type were correct and that the maximum benefit of hospitalization had been achieved.  Discharge was recommended.

The Medical Board Report cover sheet notes that the primary diagnoses of functional pyloroduodenal irritability and diverticulum, esophageal, pulsion type, existed prior to service and were not aggravated by service.  

Following discharge from service, an April 1973 VA examination report notes a history of stomach pain beginning in April 1970.  It was noted that he was discharged from service with a diagnosis of functional pyloroduodenal irritability and diverticulum esophageal pulsion type.  He complained of recurrent episodes of abdominal pain and some diarrhea.  A diagnosis of diarrhea, caused undetermined, was assigned.  It was recommended that the Veteran be hospitalized for a period of observation to determine the etiology of the condition, but he did not report as scheduled.

An April 1973 certificate from private physician Dr. K. reflects that the Veteran was first seen for complaints of diarrhea in October 1970.  Subsequent to that time, he had been seen on numerous occasions, most of which were indicated to be for recurrent diarrhea.  

VA outpatient treatment records dated in 2004 reflect that the Veteran presented with a history of diarrhea for over 30 years.  

A May 2004 report from private gastroenterologist, Dr. S., notes that he reviewed the Veteran's Medical Evaluation Board report as well as the 2004 VA treatment records.  He noted that the service records reflected that a 72-hour stool for fecal fat test was done, and thus he surmised that an increase in stool frequency was also a concern in service.  The Veteran reported that he began to have an increased number and loose stool in Vietnam.  Dr. S. opined that the Veteran most likely had irritable bowel syndrome and that these symptoms arose as a result of the stress he was subjected to during service in Vietnam.

A February 2012 report from private physician Dr. K. notes that he had reviewed the Veteran's treatment records.  He noted that he reviewed the 1967 knee surgical report, which reflected a complete history and physical examination, including a review of past medical history.  No gastrointestinal diagnoses, findings, disorders, or history were noted to be present in November 1967.  Dr. K. also noted that he reviewed the December 1969 report of medical history and examination, which while indicating that the Veteran endorsed a number of symptoms including stomach or intestinal trouble, indicated that the abdomen and viscera were normal on examination and no gastrointestinal diagnoses, history or findings were indicated.   

Dr. K. then noted that the Veteran's service treatment records indicate that he developed abdominal pain and testing upon the Veteran's return to the U.S. did include a 72-hour fecal fat, a test routinely done in pursuit of a diagnosis of diarrhea.

After review of the records, Dr. K. concluded that the Veteran did not have irritable bowel syndrome or any gastrointestinal condition before he entered in service.  He noted that while the Veteran did endorse some sort of stomach or intestinal trouble in 1969, an examination that same day found no gastrointestinal condition.  Dr. K. also concluded that the Veteran developed a gastrointestinal condition in service.  He noted that the in-service symptoms included diarrhea, as confirmed by the testing down and the 1973 report of treatment for recurrent diarrhea immediately after discharge from service.  

Dr. K. further concluded that the medical records, including the report from Dr. S., confirmed that the condition the Veteran suffered from in 1970 was the same as that diagnosed in 2004-irritable bowel syndrome.  He indicated that while the Veteran was not diagnosed with irritable bowel syndrome, this diagnosis was little known by practicing doctors in 1970.  He indicated that gastrointestinal diagnoses that were unable to be diagnosed were frequently labeled "pyloroduodenal irritability"-a term which is no longer used.  Thus, he concluded that the Veteran suffered from irritable bowel syndrome that had its onset in service.

On VA examination in January 2013, the Veteran reported that he joined the Naval Reserves in 1964 and was called to mobilize to Vietnam in 1969.  While there, he began having diarrhea and pain in the right side.  He was treated and eventually sent to Japan, where he underwent further testing including analysis of stool.  He was sent to a Navy Hospital at Camp Lejeune and was medically discharged in 1970.  He noted that he went to the VA in 1973 for examination, and that he self-treated his chronic diet over the years with diet, stress reduction, and pepto bismol.

The examiner noted that, upon review of the claims file, the Veteran's service treatment records reflect diagnosis of functional pyloroduodenal irritability.  He noted that another name for this condition was irritable bowel syndrome.  

As for whether the disability pre-existed service, the examiner noted that a review of the medical record indicated that a specific stomach disorder was anecdotally conferred by the pre-existing 3 year history of symptoms and applied to the in-service diagnosis of functional pyloroduodenal irritability.  There is no formal diagnosis of this condition, but the examiner found it reasonable to state that this condition did exist prior to active duty, as he did have prodromal symptoms of a functional bowel disorder prior to his entrance onto active duty.  

The examiner further indicated that while the condition was aggravated as a temporary flare-up during service, the stomach disorder was not permanently aggravated to alter the natural progression of the condition.  By the Veteran's own testimony, he continued with the same symptoms he had in military service.  These same in-service symptoms were present prior to activity.  He noted that the Veteran's symptoms returned to a baseline once evaluated in Japan, and there was no evidence that his symptomatology was made permanently worse by military service.

Given that the VA examiner did not indicate whether the Veteran's gastrointestinal clearly and unmistakably preexisted service, the Board remanded the matter for additional VA examination and opinion.  

The July 2014 examiner indicated that he performed an in-person examination and review of the claims file.  The examiner diagnosed irritable bowel syndrome. She noted that the Veteran endorsed stomach, liver, or intestinal trouble in December 1969.  The Veteran stated that he could not recall what the problems were, but he thought they thought it might have been an ulcer.  The examiner opined that the condition clearly and unmistakably existed prior to service was present during service, and still remained present.  It clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  In so finding, the examiner noted that the Veteran's weight was stable at the time of discharge, there were no electrolyte abnormalities, failure to thrive, or other permanent documented malabsorption residuals due to a stomach condition.  

In various written statement and during his Board hearing, the Veteran contended that his irritable bowel syndrome and associated symptoms first had their onset in service and were not present prior to service. 

Additional laws and regulations apply, when there is evidence that a disability preexisted service. Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

In this case, the evidence establishes that a gastrointestinal disorder, to include irritable bowel syndrome, was not noted at entry. Therefore, the presumption of soundness is applicable.

The Board notes that there is conflicting evidence on whether the Veteran had a gastrointestinal disorder prior to service.  While in the Board attempted to obtain evidence sufficient to address  the presumption of soundness, the July 2014 VA examination and addendum opinion does not clearly and unmistakably establish that the disability preexisted service. Rather, the examiner provided no rationale as to why she concluded that the disability pre-existed service other than the December 1969 report of medical history.  When combined with Dr. K.'s report expressing his opinion that, after review of the records, the disorder did not pre-exist service, and the 1967 surgical report and 1969 examination noting no gastrointestinal abnormalities, the Board cannot concluded that the Veteran's gastrointestinal disorder clearly and unmistakably preexisted service.

Moreover, the record clearly establishes that the Veteran experienced gastrointestinal complaints in service.  While he was not diagnosed with irritable bowel syndrome at that time, both VA and private physicians have indicated that those in-service complaints and diagnosis of pyloroduodenal irritability are related to his post-service diagnosis of irritable bowel syndrome.  

The Board also finds Dr. K. opinion that the Veteran's irritable bowel syndrome first manifest in service, which was based upon review of the Veteran's claims file and the examiner's medical expertise, highly probative.  The Board notes that, given that Board VA examiners provided an opinion only with respect to whether the disorder was aggravated in service, there is no opinion evidence to the contrary.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obvert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's irritable bowel syndrome first manifest in service, and that service connection must be granted.


ORDER

Service connection for irritable bowel syndrome is granted.



REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

The Veteran contends that he is entitled to service connection for congestive heart failure, as he believes that the disability is related to service or, in the alternative, that it is related to his presumed exposure to Agent Orange while in Vietnam.

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery] is associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran's treatment records and VA examination reports largely reflect that the currently diagnosed heart disorder is non-ischemic in nature.  However, an April 2001 private treatment report notes congestive heart failure and ischemic cardiomyopathy possibly from longstanding hypertension.

The Veteran's attorney argues that this report is evidence that the Veteran has been diagnosed with ischemic heart disease during the appeal period.  The Board observes that the Veteran did not file a claim for service connection for congestive heart failure until April 2007.

In the December 2013 remand, the Board instructed that the Veteran be afforded an examination on the nature and etiology of the claimed congestive heart failure.  That examiner was asked to identify the types of heart disease that had been present during the pendency of the appeal, and indicate whether it is at least as likely as not that the disability is ischemic in nature.  In providing the requested opinion the examiner was asked to specifically consider and address the April 2001 private treatment report.

The Veteran was afforded the requested examination in July 2014.  That examiner commented that there was clear and conclusive documentation of the Veteran's congestive heart failure being nonischemic in nature. In providing the opinion, the examiner cited to a 1988 cardiac catheterization and March 2000 cardiac catheterization documenting insignificant coronary artery disease.  She found that the Veteran's nonischemic heart disease was related to many years of untreated hypertension due to noncompliance with prescribed medication as well as lack of follow-up with his medical providers.  The examiner did not comment on the April 2001 private treatment report, as instructed.

Given the foregoing, the case must be remanded so that the requested opinion with consideration of the April 2001 private treatment report can be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to deliver the claims folder to the VA examiner who provided the July 2014 examination and opinion. If she is unavailable, another appropriate VA physician should be sought.

The examiner must review the April 2001 treatment from Carolina Internal Medicine Associates noting ischemic cardiomyopathy.  The examiner should then indicate whether, after review of this report, any modification to the July 2014 opinion that the Veteran's heart disease is non-ischemic in nature is warranted.  The examiner should also indicate whether the Veteran has ever had ischemic heart .  

The examiner should specifically address the April 2001 report and provide supporting rationale as opposed to supplying a concise statement rendering the opinion.

2.  The AOJ then should review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). The AOJ should also undertake any other additional development deemed warranted. 

3.  Then, the AOJ should readjudicate the Veteran's claim for service connection for congestive heart failure, to include as due to exposure to herbicides. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


